Citation Nr: 1823769	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-34 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disability, to include osteoarthritis.


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1986 to June 1989.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 


FINDING OF FACT

The Veteran's current left knee disability was not shown until many years after her military service, and is not related to her military service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability are not met.  38 U.S.C. §§ 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed her present claim seeking service connection for a left knee disorder in January 2013.  She attributes her left knee condition to her work on the flight line, which involved climbing ladders to board A-6 airplanes, exposure to extreme temperatures, and being knocked over by jet exhaust.  (See January 2013 Application for Compensation).

Duties to Notify and Assist 

VA's duty to notify was satisfied by a letter on January 2014.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty pursuant to 38 U.S.C. § 5103A (2012) and 38 C.F.R. § 3.159 (c) (2017) to assist the Veteran.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's available service treatment records, service personnel records, VA and private medical records, and the Veteran's statements.

Although no VA examination has been obtained in connection with the Veteran's claim, as will be explained in further detail below, there is no evidence that there was any incident in service related to this condition, that it manifested to a compensable degree within a year after service, or is otherwise related to service.  Thus, the Board finds that a VA examination is not required to decide this claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Legal Criteria

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In some cases, a grant of service connection is available on a presumptive basis.  Service connection may be presumed for certain chronic conditions, such as arthritis, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of at least 10 percent within one year of the date of discharge from service.  38 U.S.C. §§ 1101, 1112(a), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Analysis

The Veteran's service treatment records are silent for complaints or a diagnosis of left knee pain.  Post service, the Veteran's private and VA medical records show treatment for a diagnosis of osteoarthritis, or degenerative joint disease, of the left knee.  Therefore, the Veteran currently does have a current disability of the left knee.  The Board's decision shall focus on whether this current disability is related to her service in the U.S. Navy.

Following her separation from service, the first post-service evidence referencing left knee pain is a May 2006 treatment record from a private medical provider in North Carolina.  At a May 31, 2006 appointment, the Veteran reported suffering a left knee injury during a May 5, 2006 motor vehicle accident.  She reported that she was a passenger in a vehicle that that rolled over three times, which left her unconscious and unable to walk.  Based on a clinical examination, the Veteran was diagnosed with left knee pain and left knee medial collateral ligament sprain.

In February 2012, the Veteran established care with the VA Medical Center in Decatur, Georgia.  The Veteran reported a ten-year history of knee pain, which had become worse in the last two years.  A knee x-ray that month revealed bilateral medial and lateral degenerative joint disease (another term for osteoarthritis), residuals of a prior MCL injury, and possible chondrocalcinosis.  VA medical records show that the Veteran's left knee disorder has been treated with Naproxen, Lidocaine, and Supartz injections. 

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for the left knee disability.  The Board is persuaded by the lack of diagnosis or complaints of knee pain after discharge until 2006.  Although the absence of any mention of relevant complaints or symptoms after service is not dispositive, the fact of this chronology must be considered as it bears upon the question of nexus between the Veteran's claimed disability resulting from service and her current diagnosis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and can weigh against the claim).

The Board has considered the Veteran's statements regarding her knee pain.  Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's accounts of knee pain in service are simply not supported by the medical evidence of record.  The first reports of knee pain occurred in 2006, more than 15 years after separation from active service.  Furthermore, the Veteran's statements that her knee pain is related to service is contradicted by her statements attributing her knee pain to a May 2006 motor vehicle accident.  The Board notes there are no reports of left knee pain prior to May 2006.

No other evidence or valid test results in the record show that an etiological relationship exists between the Veteran's knee pain and any in-service event or injury.  Thus remanding for an opinion on that issue would not aid the claimant in obtaining evidence to substantiate her claim or to place that theory of entitlement "within the range of possibility as distinguished from pure speculation or remote possibility."  Mariano v. Principi, 17 Vet. App. 305, 312 (203); 38 U.S.C. § 5103A(a)(2); 38 C.F.R. § 3.102.

The Board has also considered whether a grant of service connection is available on a presumptive basis.  Here, the Veteran is competent to report knee pain since service.  However, there is no medical evidence that the Veteran had knee pain within a year of her discharge from service.  The Veteran was discharged from active service in June 1989, and there is no record of knee pain within a year of discharge.

In sum, the competent evidence of record weighs against the Veteran's assertion that her knee pain is etiologically related to her active service.  Although grateful for the Veteran's honorable service, the Board concludes that the preponderance of the evidence is against the claim for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a left knee disability, to include osteoarthritis, is denied.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


